DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments, see paper, filed 5/14/21, with respect to the rejection(s) of claim(s) under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Restriction/Election Status
A new database search reveals that the Restriction of Group I claims 52-55,57-63,65 is not allowable. The Election within Group I is where red pigmented matter is applied to a plant in the absence of a fertilizer. Claim 55 is withdrawn. Claims 56-62 are cancelled. Although Group I as a whole is not free of the prior art according to the new search results, there appears to be a new matter issues(See New matter rejection above). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52,63,71,75 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Shahak et al., "ColorNets: Crop protection and light-quality manipulation in one technology," Acta Hort, 659:143-151 (2004).Shahak et al. teach that the application of red colored nets to vegetation stimulates the overall growth of the vegetation. See “INTRODUTION” section at page 143 paragraph 3, at page 144 paragraph 5. See “Photosynthesis under the Nets” section at page 146.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 52-55,63,71-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al.(USAN 20150018211; 1/15/2015). Rees et al. teach agrochemical compositions comprising a pigment that provides reduced phytotoxicity compared to  equivalent application of the pigment alone. Rees et al. teach that the application of the agrochemical composition to turf(plant) enhances the growth of the turf. See abstract. Rees et al. at paragraph 11 teach the application of red UV light(red pigment) to turf. Rees et al. teach agrochemical composition comprising the pigment  (e.g. red light) can be formulated as an aqueous suspension or wettable powder(see paragraphs 31). At paragraphs 7,50,52 teach that the composition can comprise an adhensive; and paragraphs 21,53,67,67-73 and Example 1 teach that the composition can formulated as a spray. Rees et al. do not exemplify the application of red light(pigment) to turf. However, Rees et al. do suggest the application of red light(pigment) to turf making the instant invention obvious. 

Claims 52,63,71,75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al.(A double enhancement of greening in the cotyledons of cucumber seedlings by excision and red light, Physiologia Plantarum (1984), 61(3), 455-8). Moran et al. teach the application of red light to cucumber to enhance greening of the cucumber seedling. The prior art does not specifically state that the application of red light to the photosynthetic organism(plant/seedling) would enhance the growth of a photosynthetic organism as claimed. However, like instant claims, the prior art applies red light to the photosynthetic organism(plant/seedling); therefore, like instant claims the prior art end result would be enhancing the growth of photosynthetic organism.

Claims 52,63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al.( Exposure to red light, temperature and exogenous gibberellins influenced germination of some winterweeds, African Journal of Biotechnology (2012), Volume 11, Number 2, pp. 273-279, 21 refs.). Tang et al. teach the application of red light to winter weed seeds to enhance germination of winter weed. The prior art does not specifically state that the application of red light to the photosynthetic organism(seed) would enhance the germination of a photosynthetic organism as claimed. However, like instant claims, the prior art applies red light to the photosynthetic organism(seed); therefore, like instant claims the prior art end result would be enhancing the growth of photosynthetic organism.

Restriction/Election Status
A new database search reveals that the Restriction of Group I claims 52-55,63, 65,71-76 is not allowable. See rejections above

Claim Objection
Claims 65,76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest inhibiting photosynthetic organism growth using red pigment.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616